Broyles, C. J.
1. Before contradictory statements can be proved against a witness for the purpose of impeaching him (unless they are written statements made under oath in connection with some judicial proceeding), “the time, place, person, and circumstances attending the former statement shall be called to his mind with as much certainty as possible.” Code, § 38-1803. Under that rule of law and the facts of the instant ease, the court erred in admitting, over the timely objection of counsel for the defendant, the testimony set out and complained of in the defendant’s motion for new trial.
2. The remaining special ground of the motion is without merit; and the general grounds are not passed on.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.